Name: Commission Regulation (EEC) No 3627/87 of 2 December 1987 amending Regulations (EEC) No 2287/87 and (EEC) No 2620/87 as regards the amounts of aid applicable to certain wine sector products originating in Spain
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  Europe;  foodstuff
 Date Published: nan

 No L 341 /24 Official Journal of the European Communities 3 . 12. 87 COMMISSION REGULATION (EEC) No 3627/87 of 2 December 1987 amending Regulations (EEC) No 2287/87 and (EEC) No 2620/87 as regards the amounts of aid applicable to certain wine sector products originating in Spain 1 . The aid provided for in Article 1 ( 1 ) is hereby fixed, per degree of potential alcoholic strength by volume (% vol) per hectolitre of concentrated grape must and rectified concentrated grape must used, produced from grapes obtained in the Community of Ten and produced from grapes obtained in Spain respectively, at :  1,52 ECU and 0,66 ECU for concentrated grape must produced from grapes originating in wine ­ growing zones C III (a) and C III (b),  1,32 ECU and 0,46 ECU for concentrated grape must other than that referred to in the first indent,  1,69 ECU and 0,83 ECU for rectified concentrated grape must produced from grapes originating in wine-growing zones C III (a) and C III (b) or produced outside those zones in facilities which began production prior to 30 June 1982 in the Community of Ten and prior to 1 January 1986 in Spain, irrespective of the zone of provenance of the grapes,  1,49 ECU and 0,63 ECU for rectified concentrated grape must other than that referred to in the third indent.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 87 thereof, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3146/87 (2), and in particular Articles 45 (4) and 46 (5) thereof, Whereas Commission Regulation (EEC) No 2287/87 (3) and Commission Regulation (EEC) No 2620/87 (4) fix for the 1987/88 wine year the amounts of aids granted for concentrated and rectified concentrated grape must used respectively for winemaking and for the manufacture of certain products in the United Kingdom and in Ireland ; whereas those amounts were fixed taking into account the application of the regulatory amounts on must produced from grapes obtained in Spain ; Whereas Commission Regulation (EEC) No 3612/87 .(s) subsequently abolished the regulatory amounts for products other than table wine ; whereas it is therefore necessary, in order to avoid any distortion of competition, to adjust accordingly the amounts of aid for the use of concentrated grape must and rectified concentrated grape must produced from grapes obtained in Spain ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, Article 2 Article 4 of Regulation (EEC) No 2620/87 is hereby replaced by the following : 'Article 4 The aid is hereby fixed at a flat rate for concentrated grape must produced from grapes obtained in the Community of Ten and produced from grapes obtained in Spain respectively, at :  0,26 ECU and 0 ECU per kilogram of concen ­ trated grape must used for the purposes referred to in the first indent of Article 1 ,  0,26 ECU and 0 ECU per kilogram of concen ­ trated grape must used for the purposes referred to in the second indent of Article 1 .' HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( 1 ) of Regulation (EEC) No 2287/87 is hereby replaced by the following : Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (*) OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 300, 23/ 10 . 1987, p. 4. (3) OJ No L 209, 31 . 7. 1987, p. 26. (4) OJ No L 248, 1 . 9 . 1987, p. 19 . 0 OJ No L 340, 20. 12. 1987, p. 48 . 3 . 12. 87 Official Journal of the European Communities No L 341 /25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 December 1987. For the Commission : Frans ANDRIESSEN Vice-President